                      Case 2:19-cv-01837-JCM-EJY Document 54 Filed 04/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     LERNER & ROWE INJURY ATTORNEYS,                       Case No. 2:19-CV-1837 JCM (EJY)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      JOSE NICASIO TORRES, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff Lerner & Rowe Injury Attorneys’ (“plaintiff”)
               14     proposed default judgment. (ECF No. 50).
               15            On March 23, 2020, the court granted plaintiff’s motion for default judgment but struck its
               16     proposed default judgment. (ECF Nos. 47; 50; 51). The court specifically declined to enter
               17     plaintiff’s proposed judgment because it included a variety of provisions which mirrored injunctive
               18     relief, including the following:
               19
                                     IT IS FURTHER ORDERED that this judgment precludes the
               20                    defaulted Defendants from any recovery whatsoever regarding the
                                     charges incurred as a result of the subject incident which gave rise
               21                    to the instant Complaint in Interpleader.

               22
               23                    IT IS FURTHER ORDERED that each of the defaulted Defendants
                                     be restrained, until further order of this Court, from instituting or
               24                    further prosecuting any other proceeding against Jose Nicosio
                                     Torres in any court affecting the rights and obligations between the
               25                    parties to this action.

               26
               27                    IT IS FURTHER ORDERED that all debts owed to the defaulted
                                     Defendants shall be discharged in full.
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01837-JCM-EJY Document 54 Filed 04/17/20 Page 2 of 2



                1                    IT IS FURTHER ORDERED that all amounts owed to any defaulted
                                     Defendants shall be discharged as well and Jose Nicasio Torres shall
                2                    not be obligated to pay them any monies for treatment related to the
                                     underlying claim
                3
                4     (ECF No. 51 (quoting ECF No. 50 at 2)).

                5            The court instructed plaintiff to file a proposed judgment consistent with the court’s order

                6     within 7 days. Id. Rather than comply with this court’s order, plaintiff submitted the identical

                7     proposed default judgment 24 days later. (Compare ECF No. 50, with ECF No. 53).

                8            Once again, the court strikes plaintiff’s proposed order. (ECF No. 53). The court orders

                9     plaintiff to file a proposed judgment consistent with this court’s orders within seven (7) days

              10      of this order. The court also admonishes plaintiff that failure to comply with this court’s order a

              11      second time may result in sanctions.

              12             Accordingly,

              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s proposed

              14      judgment (ECF No. 53) be, and the same hereby is, STRICKEN.

              15             IT IS FURTHER ORDERED that plaintiff shall submit, within seven (7) days of this order,

              16      a proposed judgment consistent with the foregoing.

              17             DATED April 17, 2020.

              18                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
